DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 4, 10 and 17, it is unclear to the examiner as how a profile can contain a Fourier transform?  A Fourier transform is a function that processes data.  Are the applicant’s claiming the function of a FT or data that has been transformed?  To further prosecution, the examiner has interpreted the claim as a profile that contains data that has been processed through a Fourier transform.  However, clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 4-8, 9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volpert.

	With respect to claim 1, Volpert teaches a diagnostic system for a rotary tool (102/202), the diagnostic system comprising: a processor (128): a memory (120) in data communication with the processor (128): an acoustic transducer (118) in data communication (as depicted in Fig. 1) with the processor (128) and operable to generate acoustic data [0023]: and a chamber (104) configured to at least partially-surround the acoustic transducer (118, as the sensor is found within the housing 102, interpreted as the claimed “chamber”), wherein the acoustic transducer (118) is configured to generate acoustic data [0023] corresponding to acoustic vibrations (i.e. an acoustic profile during use [0023]) within the chamber (104) during operation of a rotary tool (102/202), and the processor (128) is configured to receive the acoustic data (from the sensor 118) and generate an active profile (a disclosed acoustic profile, [0023]) corresponding to the rotary tool (102/202), wherein the memory (120) is configured to store a number of reference profiles (i.e. acoustic profiles), each of the number of reference profiles (i.e. acoustic profiles) associated with a known operating condition of a rotary tool (i.e. operation parameters A, B…N), and wherein the processor (128) is further operable to designate an operating condition (i.e. if a 
	The method steps of claim 9 are performed during the operation of the rejected system of claim 1.
	With respect to claim 15, Volpert teaches a non-transitory computer-readable storage medium [0017] having executable instructions thereon that, when executed by a processor (128), cause the processor (128) to perform the method steps during the operation of the rejected system of claim 1.

	With respect to claims 2, 13 and 18, Volpert teaches the diagnostic system for a rotary tool (102/202) wherein the operating condition of each of the member of reference profiles comprises a rotational speed of an associated rotary tool (i.e. rotational rate of a motor of the tool, [0023]).

	With respect to claims 3, 14 and 19 Volpert teaches the diagnostic system for a rotary tool (102/202) wherein the operating condition of at least one of the number of reference profiles (i.e. acoustical profile of the tool) comprises a defect condition of the rotary tool (as indirectly taught in [0023] where the profile and sensors are used to identify components of the tool that need replacing).

	With respect to claim 5, Volpert teaches the diagnostic system for a rotary tool (102/202) wherein at least one of the number of reference profiles (i.e. acoustic profiles) is updated in response to designating an operating condition (i.e. a collected operation parameter) of the rotary 
The method steps of claim 11 are performed during the operation of the rejected system of claim 5.
With respect to claim 20, Volpert teaches the non-transitory computer-readable storage medium [0017] having executable instructions thereon that, when executed by a processor (128), cause the processor (128) to perform the method steps during the operation of the rejected system of claim 5.

With respect to claim 6, Volpert teaches the diagnostic system for a rotary tool (102/202) wherein the chamber (housing 104) is configured to at least partially surround the rotary tool (as the housing surrounds the internal portions of the tool).

With respect to claim 7, Volpert teaches the diagnostic system for a rotary tool (102/202) wherein the chamber (i.e. housing 104) is configured to be in at least partial contact with the rotary tool (as the housing is in contact and supporting the internal components of the tool).
The method steps of claim 12 are performed during the operation of the rejected system of claim 7.

With respect to claim 8, Volpert teaches the diagnostic system for a rotary tool (102/202) wherein the processor (128) is configured to continuously receive (during operation) acoustic data [0023] from the acoustic transducer (118).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpert in view of Suzuki et al. (2010/0104388).

	With respect to claims 4, 10, and 17 Volpert teaches all that is claimed in the above rejection of claims 1, 9 and 15, but remains silent regarding the active profile and each of the number of reference profiles comprises a Fourier Transform.
Suzuki et al. teaches a similar testing system that include collected data profiles that comprise a Fourier Transform (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Volpert to include the signal processing as taught by Suzuki et al. because Suzuki et al. teaches such a FT function allows for highly accurate data processing without the need for repeated computations which are heavy-loaded and involve less accurate solutions [0065].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Viehmann et al. 2011/0226544 teaches a system testing electronic device in a chamber.
Persson et al. 2002/0160717 teaches a chamber for testing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853